Mr. Chief Justice Lawrence delivered the opinion of the Court.: This was a scire facias on a recognizance, and at the March term, 1868, an order was made striking the case from the docket. No exception was taken by the people’s attorney, nor is there any bill of exceptions in the record showing the ground of dismissal. We must, therefore, presume the court acted upon sufficient cause. If it did not, the people’s attorney should have taken a bill of exceptions showing under what circumstances and on what grounds the court made the order. For aught that appears, the people’s attorney may have consented to the action of the court. Judgment affirmed.